—Appeal from a judgment of the Supreme Court, entered April 30, 1974, which denied a writ of habeas corpus herein. Petitioner was indicted on March 15, 1973 for alleged offenses committed on August 3, 1972 and he remained in jail in lieu of $25,000 bail. On April 21, 1974 petitioner sought release by the instant writ of habeas corpus, based on GPL 30.30, on the ground that he had been deprived of a speedy trial. The writ was denied and this appeal ensued. Concededly, on May 22, 1974, one day before his trial was scheduled to begin, petitioner pleaded guilty to the crime of sale of a dangerous drug in the fourth degree in full satisfaction of the indictment. It is significant that after petitioner’s plea of guilty he is no longer being held on the basis of the indictment, but on the basis of his conviction. He does not contend that the court lacked jurisdiction. The judgment, therefore, must be affirmed. The proper procedure, in our view, as recently expressed by the Court of Appeals, is to appeal from the conviction. (People ex rel. McDonald v. Warden, N. Y. City House of Detention for Men, 34 N Y 2d 554.) We do not pass on the merits. Judgment affirmed, without costs. Staley, Jr., J. P., Cooke, Sweeney, Kane and Main, JJ., concur.